Exhibit (a)(iv) DWS INSTITUTIONAL FUNDS Certificate of Correction 1. Name of Massachusetts business trust:DWS Institutional Funds 2. Document to be corrected:“Amended and Restated Establishment and Designation of Series and Classes of Shares of Beneficial Interest, With $0.01 Par Value” 3. The above mentioned document was filed with the Secretary of the Commonwealth on:February 5, 2010 4. Please state the inaccuracy or defect in said document:The redesignation of a Series of Shares of DWS Institutional Funds known as “DWS Inflation Protected Plus Fund” as “DWS Global Inflation Plus Fund was made effective prematurely on February 5, 2010. 5. Please state the corrected version of document:The name of the subject Series of Shares of DWS Institutional Funds shall remain “DWS Inflation Protected Plus Fund.”Accordingly, the complete and accurate list of Series of Shares and Classes of DWS Institutional Funds, previously established and designated by unanimous act of the Board of Trustees with $0.01 par value is as follows: Cash Management FundInstitutional Shares Prime Shares Cash Reserves Fund InstitutionalInstitutional Class Daily Assets Fund InstitutionalInstitutional Class DWS Commodity Securities FundClass A Class B Class C Class S Institutional Class DWS EAFE® Equity Index Fund Institutional Class DWS Equity 500 Index FundClass S Institutional Class DWS Inflation Protected Plus FundClass A Class B Class C Class S Institutional Class DWS U.S. Bond Index FundClass A Class S Institutional Class SIGNED UNDER THE PENALTIES OF PERJURY, this 23rd day of February 2010. /s/John Millette Name:John Millette Title:Vice President & Secretary
